Exhibit 10.2

 

STOCK OPTION AGREEMENT

PURSUANT TO THE

BOISE CASCADE COMPANY 2013 INCENTIVE COMPENSATION PLAN

 

*  *  *  *  *

 

[GRANT #          ]

 

Participant:

 

Grant Date:

 

Per Share Exercise Price:  $

 

Number of Shares subject to this Option:

 

*  *  *  *  *

 

THIS STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date
specified above, is entered into by and between Boise Cascade Company, a
corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Boise Cascade Company 2013
Incentive Compensation Plan, as in effect and as amended from time to time (the
“Plan”), which is administered by the Committee; and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Stock Option provided for herein to the
Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.             Incorporation By Reference; Plan Document Receipt.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.  No part of the Option granted hereby is intended to qualify
as an “incentive stock option” under Section 422 of the Code.

 

2.             Grant of Option.  The Company hereby grants to the Participant,
as of the Grant Date specified above, a Non-Qualified Stock Option (this
“Option”) to acquire from the Company at the Per Share Exercise Price specified
above, the aggregate number of shares of

 

--------------------------------------------------------------------------------


 

Common Stock specified above (the “Option Shares”).  Except as otherwise
provided by the Plan, the Participant agrees and understands that nothing
contained in this Agreement provides, or is intended to provide, the Participant
with any protection against potential future dilution of the Participant’s
interest in the Company for any reason.  The Participant shall have no rights as
a stockholder with respect to any shares of Common Stock covered by the Option
unless and until the Participant has become the holder of record of such shares,
and no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise
specifically provided for in the Plan or this Agreement.

 

3.             Vesting and Exercise.

 

(a)           Vesting.  Subject to the provisions of Sections 3(b) and
3(c) hereof, the Option shall vest and become exercisable as follows, provided
that the Participant has not incurred a Termination prior to each such vesting
date:

 

Vesting Date

 

Number of Shares

[First Anniversary of Grant Date]

 

[1/3 of total]

[Second Anniversary of Grant Date]

 

[1/3 of total]

[Third Anniversary of Grant Date]

 

[1/3 of total]

 

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.  Upon expiration of the Option,
the Option shall be cancelled and no longer exercisable.

 

(b)           Change in Control.  In the event of the Participant’s involuntary
Termination by the Company without Cause following a Change in Control, then the
unvested portion of the Option then outstanding shall become immediately vested
an exercisable.

 

(c)           Death.  In the event of the Participant’s involuntary Termination
by reason of death, then the unvested portion of the Option then outstanding
shall become immediately vested an exercisable.

 

(d)           Committee Discretion to Accelerate Vesting.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the Option at any time and for any reason.

 

(e)           Expiration.  Unless earlier terminated in accordance with the
terms and provisions of the Plan and/or this Agreement, all portions of the
Option (whether vested or not vested) shall expire and shall no longer be
exercisable after the expiration of ten (10) years from the Grant Date.

 

2

--------------------------------------------------------------------------------


 

4.             Termination.  Subject to the terms of the Plan and this
Agreement, the Option, to the extent vested at the time of the Participant’s
Termination, shall remain exercisable as follows:

 

(a)           Termination due to Death or Disability.  In the event of the
Participant’s Termination by reason of death or Disability, the vested portion
of the Option shall remain exercisable until the earlier of (i) two (2) years
from the date of such Termination, and (ii) the expiration of the stated term of
the Option pursuant to Section 3(e) hereof.

 

(b)           Involuntary Termination Without Cause.  In the event of the
Participant’s involuntary Termination by the Company without Cause, the vested
portion of the Option shall remain exercisable until the earlier of (i) ninety
(90) days from the date of such Termination, and (ii) the expiration of the
stated term of the Option pursuant to Section 3(e) hereof.

 

(c)           Termination due to Retirement.  In the event of the Participant’s
voluntary Termination due to Retirement, the vested portion of the Option shall
remain exercisable until the earlier of (i) three (3) years from the date of
such Termination, and (ii) the expiration of the stated term of the Option
pursuant to Section 3(e) hereof.  For purposes of this Agreement, “Retirement”
means the Participant’s termination of employment after attaining age 62 and
completing at least 15 years of employment with the Company and its
predecessors, or after age 65 regardless of length of employment.

 

(d)           Voluntary Resignation.  In the event of the Participant’s
voluntary Termination (other than a voluntary Termination described in
Section 4(e) hereof), the vested portion of the Option shall remain exercisable
until the earlier of (i) ninety (90) days from the date of such Termination, and
(ii) the expiration of the stated term of the Option pursuant to
Section 3(e) hereof.

 

(e)           Termination for Cause.  In the event of the Participant’s
Termination for Cause or in the event of the Participant’s voluntary Termination
(as provided in Section 4(c)(d) hereof) or Retirement (as provided in
Section 4(c)) after an event that would be grounds for a Termination for Cause,
the Participant’s entire Option (whether or not vested) shall terminate and
expire upon such Termination.

 

(f)            Treatment of Unvested Options upon Termination.  Any portion of
the Option that is not vested as of the date of the Participant’s Termination
for any reason shall terminate and expire as of the date of such Termination.

 

5.             Method of Exercise and Payment.  Subject to Section 8 hereof, to
the extent that the Option has become vested and exercisable with respect to a
number of shares of Common Stock as provided herein, the Option may thereafter
be exercised by the Participant, in whole or in part, at any time or from time
to time prior to the expiration of the Option as provided herein and in
accordance with Sections 6.4(c) and 6.4(d) of the Plan, including, without
limitation, by the filing of any written form of exercise notice as may be
required by the Committee and payment in full of the Per Share Exercise Price
specified above multiplied by the number of shares of Common Stock underlying
the portion of the Option exercised.

 

3

--------------------------------------------------------------------------------


 

6.             Non-Transferability.  The Option, and any rights and interests
with respect thereto, issued under this Agreement and the Plan shall not be
sold, exchanged, transferred, assigned or otherwise disposed of in any way by
the Participant (or any beneficiary of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit the Option to be Transferred to a Family Member for no value,
provided that such Transfer shall only be valid upon execution of a written
instrument in form and substance acceptable to the Committee in its sole
discretion evidencing such Transfer and the transferee’s acceptance thereof
signed by the Participant and the transferee, and provided, further, that the
Option may not be subsequently Transferred other than by will or by the laws of
descent and distribution or to another Family Member (as permitted by the
Committee in its sole discretion) in accordance with the terms of the Plan and
this Agreement, and shall remain subject to the terms of the Plan and this
Agreement.  Any attempt to sell, exchange, transfer, assign, pledge, encumber or
otherwise dispose of or hypothecate in any way the Option, or the levy of any
execution, attachment or similar legal process upon the Option, contrary to the
terms and provisions of this Agreement and/or the Plan shall be null and void
and without legal force or effect.

 

7.             Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof.

 

8.             Withholding of Tax.  The Company shall have the power and the
right to deduct or withhold, or require the Participant to remit to the Company,
an amount sufficient to satisfy any federal, state, local and foreign taxes of
any kind (including, but not limited to, the Participant’s FICA and SDI
obligations) which the Company, in its sole discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law,
rule or regulation with respect to the Option and, if the Participant fails to
do so, the Company may otherwise refuse to issue or transfer any shares of
Common Stock otherwise required to be issued pursuant to this Agreement.  Any
minimum statutorily required withholding obligation with regard to the
Participant shall be satisfied by reducing the amount of cash or shares of
Common Stock otherwise deliverable upon exercise of the Option.

 

9.             Entire Agreement; Amendment.  This Agreement, together with the
Plan, contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan.  This Agreement may also be modified or
amended by a writing signed by both the Company and the Participant.  The
Company shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.

 

10.          Notices.  Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel of the Company.  Any notice hereunder by
the Company shall be given to the

 

4

--------------------------------------------------------------------------------


 

Participant in writing and such notice shall be deemed duly given only upon
receipt thereof at such address as the Participant may have on file with the
Company.

 

11.          No Right to Employment.  Any questions as to whether and when there
has been a Termination and the cause of such Termination shall be determined in
the sole discretion of the Committee.  Nothing in this Agreement shall interfere
with or limit in any way the right of the Company, its Subsidiaries or its
Affiliates to terminate the Participant’s employment or service at any time, for
any reason and with or without Cause.

 

12.          Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Option awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.

 

13.          Compliance with Laws.  The issuance of the Option (and the Option
Shares upon exercise of the Option) pursuant to this Agreement shall be subject
to, and shall comply with, any applicable requirements of any foreign and U.S.
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act, the Exchange Act and in each
case any respective rules and regulations promulgated thereunder) and any other
law or regulation applicable thereto.  The Company shall not be obligated to
issue the Option or any of the Option Shares pursuant to this Agreement if any
such issuance would violate any such requirements.

 

14.          Section 409A.  Notwithstanding anything herein or in the Plan to
the contrary, the Option is intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent.

 

15.          Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except in accordance
with Section 6 hereof) any part of this Agreement without the prior express
written consent of the Company.

 

16.          Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

 

17.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

18.          Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.

 

5

--------------------------------------------------------------------------------


 

19.          Severability.  The invalidity or unenforceability of any provisions
of this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

20.          Acquired Rights.  The Participant acknowledges and agrees that: 
(a) the Company may terminate or amend the Plan at any time; (b) the award of
the Option made under this Agreement is completely independent of any other
award or grant and is made at the sole discretion of the Company; (c) no past
grants or awards (including, without limitation, the Option awarded hereunder)
give the Participant any right to any grants or awards in the future whatsoever;
and (d) any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.

 

21.          Clawback.  The rights contained in this Agreement shall be subject
to (i) any right that the Company may have under any Company recoupment policy
or other agreement or arrangement with the Participant, or (ii) any right or
obligation that the Company may have regarding the clawback of incentive-based
compensation under Section 10D of the Exchange Act, as amended (as determined by
the applicable rules and regulations promulgated thereunder from time to time by
the U.S. Securities and Exchange Commission) or other applicable law.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

BOISE CASCADE COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Signature Page to Stock Option Agreement

 

--------------------------------------------------------------------------------